DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 10, 12 – 16 and 18 – 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Joshi US 2016/0374784 (hereinafter Joshi).

Regarding claim 1, Joshi teaches: a 3D printing device configured for fabricating prosthesis, the 3D printing device comprising:

a processing device configured for:
analyzing the at least one scan data;
generating, at least one prosthetic fabrication data based on the analyzing (Fig. 1, [0029] - - based upon analysis of the patient’s dentition, recommending a stock design);
a 3D printer communicatively coupled with the processing device, wherein the 3D printer is configured for fabricating at least one prosthesis based on the at least one prosthetic fabrication data (Fig. 1, [0041] - - 3D printing device to generate dental restorative product); and
a storage device is configured for storing the at least one prosthetic fabrication data ([0041] - - the design file is sent to the fabrication device, thus it was stored in a storage device before being sent).

Regarding claim 2, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the processing device configured for identifying at least one predetermined prosthetic indication based on the analyzing ([0029] - - based upon 
the storage device configured for retrieving the at least one predetermined prosthetic data from a database based on the at least one predetermined prosthetic indication, wherein the processing device is configured for generating the at least one prosthetic fabrication data based on the at least one predetermined prosthetic data ([0029] - - based upon analysis of the patient’s dentition, a stock design from the library is selected; the library is database; [0040] - - final design is generated based on the stock design).

Regarding claim 3, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the scanning device is configured to scan at least one body part of a patient, wherein the at least one scan data is associated with the at least one body part, wherein the at least one prosthesis is associated with the at least one body part ([0012] - - dental restorative product is associated with one body part).

Regarding claim 4, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the communication device configured for receiving at least one patient data associated with at least one body part of a patient from at least one 
the processing device configured for analyzing the at least one patient data ([0040] - - the dental practitioner can manipulate the initial design to generate final design).

Regarding claim 6, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the at least one prosthesis comprises at least one fabricable polymer material, wherein the 3D printer is configured for fabricating the at least one prosthesis using the at least one fabricable polymer material ([0041] - - produce dental restorative product from a liquid photopolymer; photopolymer is fabricable polymer material).

Regarding claim 7, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the communication device configured for receiving at least one prosthetic refining data associated with the at least one prosthesis from at least one practitioner device; and


Regarding claim 8, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the at least one prosthetic fabrication data comprises a 3D model of the at least one prosthesis, wherein the 3D printer further comprising the communication device configured for transmitting the 3D model to at least one user device, wherein the at least one user device is communicatively coupled with the communication device, wherein the at least one user device is configured to present the 3D model to at least one user ([0029] - - stock library model is a 3D model; [0034] - - monitor to display designs) .

Regarding claim 9, Joshi teaches: a 3D printing device configured for fabricating dental prosthesis, the 3D printer comprising:
a communication device communicatively coupled with at least one scanning device, wherein the communication device is configured for receiving at least one scan data from the at least one scanning device; wherein the scanning device is configured to generate the at least one scan data (Fig. 1, [0028] - - optical scanner to acquire image of a patient’s dentition);
a processing device configured for:

generating, at least one prosthetic fabrication data based on the analyzing (Fig. 1, [0029] - - based upon analysis of the patient’s dentition, recommending a stock design);
a 3D printer communicatively coupled with the processing device, wherein the 3D printer is configured to fabricate at least one dental prosthesis based on the at least one prosthetic fabrication data (Fig. 1, [0041] - - 3D printing device to generate dental restorative product); and
a storage device is configured for storing the at least one prosthetic fabrication data ([0041] - - the design file is sent to the fabrication device, thus it was stored in a storage device before being sent).

Regarding claim 10, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the processing device configured for identifying at least one predetermined prosthetic indication based on the analyzing ([0029] - - based upon analysis of the patient’s dentition, a stock design from the library is selected, the stock design is a predetermined prosthetic indication); and
the storage device configured for retrieving the at least one predetermined prosthetic data from a database based on the at least one predetermined prosthetic data, wherein the processing device is configured for generating the at least one prosthetic fabrication data based on the at least one predetermined prosthetic data 

Regarding claim 12, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the communication device configured for receiving at least one prosthetic refining data associated with the at least one dental prosthesis from at least one practitioner device; and
the 3D printer configured for refining the at least one dental prosthetic based on the at least one prosthetic refining data. ([0040] - - the dental practitioner can manipulate the initial design to generate final design).

Regarding claim 13, Joshi teaches: a method for fabricating prosthesis using a 3D printing device, the method comprising:
receiving, using a communication device, at least one scanning data from at least one scanning device, wherein the at least one scanning device is configured to generate the at least one scan data (Fig. 1, [0028] - - optical scanner to acquire image of a patient’s dentition);
analyzing, using a processing device, the at least one scan data;

transmitting, using the communication device, the at least one prosthetic fabrication data to a 3D printer, wherein the 3D printer is configured to fabricate at least one prosthesis based on the at least one prosthetic fabrication data (Fig. 1, [0041] - - 3D printing device to generate dental restorative product); and
storing, using a storage device, the at least one prosthetic fabrication data in a database ([0041] - - the design file is sent to the fabrication device, thus it was stored in a storage device before being sent).

Regarding claim 14, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: identifying, using the processing device, at least one predetermined prosthetic indication based on the analyzing ([0029] - - based upon analysis of the patient’s dentition, a stock design from the library is selected, the stock design is a predetermined prosthetic indication); and
retrieving, using the storage device, the at least one predetermined prosthetic data from a database based on the at least one predetermined prosthetic indication, wherein the processing device is configured for generating the at least one prosthetic fabrication data based on the at least one predetermined prosthetic data ([0029] - - based upon analysis of the patient’s dentition, a stock design from the library is 

Regarding claim 15, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the scanning device is configured to scan at least one body part of a patient, wherein the at least one scan data is associated with the at least one body part, wherein the at least one prosthesis is associated with the at least one body part ([0012] - - dental restorative product is associated with one body part).

Regarding claim 16, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: receiving, using the communication device, at least one patient data associated with at least one body part of a patient from at least one practitioner device, wherein the at least one prosthesis is associated with the at least one body part; and
analyzing, using the processing device, the at least one patient data. ([0040] - - the dental practitioner can manipulate the initial design to generate final design).

Regarding claim 18, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the at least one prosthesis comprises at least one fabricable polymer material, wherein the 3D printer is configured for fabricating the at least one prosthesis using the at least one fabricable polymer material ([0041] - - produce dental restorative product from a liquid photopolymer; photopolymer is fabricable polymer material).

Regarding claim 19, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: receiving, using the communication device, at least one prosthetic refining data associated with the at least one prosthesis from at least one practitioner device; and
transmitting, using the communication device, the at least one prosthetic refining data to the 3D printer, wherein the 3D printer configured for refining the at least one prosthetic based on the at least one prosthetic refining data ([0040] - - the dental practitioner can manipulate the initial design to generate final design).

Regarding claim 20, Joshi teaches all the limitations of the base claims as outlined above. 

Joshi further teaches: the at least one prosthetic fabrication data comprises a 3D model of the at least one prosthesis, wherein the method further comprising  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi US 2016/0374784 (hereinafter Joshi) in view of Ruppert et al. US 2019/0090995 (hereinafter Ruppert).

Regarding claim 5, Joshi teaches all the limitations of the base claims as outlined above. 

But Joshi does not explicitly teach: the 3D printer is configured for fabricating at least one precursor prosthesis, wherein the 3D printer further comprising the processing device configured for generating at least one alignment data based on the analyzing, wherein the 3D printer is configured for fabricating the at least one prosthesis based on the at least one alignment data and the at least one precursor prosthesis.

However, Ruppert teaches: the 3D printer is configured for fabricating at least one precursor prosthesis (Fig. 8, [0086] - -  produce the occlusion plate using the same 3D printer with which the prosthetic base 1 is printed; the occlusion plate is a precursor prosthesis), wherein the 3D printer further comprising the processing device configured for generating at least one alignment data based on the analyzing , wherein the 3D printer is configured for fabricating the at least one prosthesis based on the at least one alignment data and the at least one precursor prosthesis (Fig. 8, [0094] - - based on the 

Joshi and Ruppert are analogous art because they are from the same field of endeavor.  They all relate to 3D printing denture.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D printing device, as taught by Joshi, and incorporating printing prosthesis based on alignment data and a precursor prosthesis, as taught by Ruppert.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide a simple and rapid production of dental prosthesis in high quality, as suggested by Ruppert ([0012]).

Regarding claim 11, Joshi teaches all the limitations of the base claims as outlined above. 

But Joshi does not explicitly teach: the 3D printer is configured for fabricating at least one precursor prosthesis, wherein the 3D printer further comprising the processing device configured for generating at least one alignment data based on the analyzing, wherein the 3D printer is configured for fabricating the at least one prosthesis based on the at least one alignment data and the at least one precursor prosthesis.

However, Ruppert teaches: the 3D printer is configured for fabricating at least one precursor prosthesis (Fig. 8, [0086] - -  produce the occlusion plate using the same 3D printer with which the prosthetic base 1 is printed; the occlusion plate is a precursor prosthesis), wherein the 3D printer further comprising the processing device configured for generating at least one alignment data based on the analyzing , wherein the 3D printer is configured for fabricating the at least one prosthesis based on the at least one alignment data and the at least one precursor prosthesis (Fig. 8, [0094] - - based on the CAD model of the prosthetic base 1, the prosthetic based is printed; the CAD model is alignment data)

Joshi and Ruppert are analogous art because they are from the same field of endeavor.  They all relate to 3D printing denture.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D printing device, as taught by Joshi, and incorporating printing prosthesis based on alignment data and a precursor prosthesis, as taught by Ruppert.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide a simple and rapid production of dental prosthesis in high quality, as suggested by Ruppert ([0012]).

Regarding claim 17, Joshi teaches all the limitations of the base claims as outlined above. 

But Joshi does not explicitly teach: the 3D printer is configured for fabricating at least one precursor prosthesis, wherein the 3D printer further comprising the processing device configured for generating at least one alignment data based on the analyzing, wherein the 3D printer is configured for fabricating the at least one prosthesis based on the at least one alignment data and the at least one precursor prosthesis.

However, Ruppert teaches: the 3D printer is configured for fabricating at least one precursor prosthesis (Fig. 8, [0086] - -  produce the occlusion plate using the same 3D printer with which the prosthetic base 1 is printed; the occlusion plate is a precursor prosthesis), wherein the 3D printer further comprising the processing device configured for generating at least one alignment data based on the analyzing , wherein the 3D printer is configured for fabricating the at least one prosthesis based on the at least one alignment data and the at least one precursor prosthesis (Fig. 8, [0094] - - based on the CAD model of the prosthetic base 1, the prosthetic based is printed; the CAD model is alignment data)

Joshi and Ruppert are analogous art because they are from the same field of endeavor.  They all relate to 3D printing denture.

Joshi, and incorporating printing prosthesis based on alignment data and a precursor prosthesis, as taught by Ruppert.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide a simple and rapid production of dental prosthesis in high quality, as suggested by Ruppert ([0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YUHUI R PAN/Primary Examiner, Art Unit 2116